Order entered October 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00436-CV

         THE JAGO TIMES GROUP PUBLICATIONS, LLC, ET AL., Appellants

                                                V.

                                 ANWER CHUGTAI, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-09353

                                            ORDER
       Before the Court is appellee’s October 22, 2019 motion for an extension of time to file

his brief on the merits in this accelerated appeal. Appellants filed their brief on October 7, 2019.

Accordingly, appellee’s brief is due on October 28, 2019, not November 6, 2019 as alleged in the

motion. See TEX. RS. APP. P. 38.6(b); 4.1(a). Accordingly, we GRANT the motion to the

extent that appellee shall file his brief by November 27, 2019.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE